Title: From John Adams to François Adriaan Van der Kemp, 23 February 1815
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Feb. 23. 1815.

Your favr. of Dec. 17. 1814 has lain too long unnoticed. “Votre deuil vous plait.” I have before recommended to you the Precepts and Example of Epictetus: I now Shall refer you to another respctable Authority and bright Pattern. Forty five years ago, living in cold Lane in Boston, and holding my Barristers Office in Kings Street I walked four times a day by an obscure house, in which I Scarcely ever failed to hear a Man Singing or whistling with a fine Voice and exquisite Ear. Determined after some time to know who this chearful mortal was, I rapped at the Door and was admitted into a room full of poor beds, a Man Sitting on a bench Stacking Shoes and Still Singing. I asked if he made Shoes for Sale? Yes. If I might ask his Name? and Country? Yes an Englishman. He had Served twelve Years in the Army obtained his discharge embarked for America, married a Girl by whom he had nine Children who all Slept with him in that room. Have you no other room? None but a Kitchen under it, under Ground, where We cook our Victuals. Have you no means to Support your Family but your trade? None. Do you find Employment enough? Not always. Do you not find it hard living? Sometimes, But “I’ze never lays any thing to heart, that cannot Shake off, at my heels.” Measure my foot and Send me a pair of Shoes to cold Lane. I had Scarcely got out of the door before he began to Sing again like a Nightingale. Which was the greatest Phylosopher? Epictetus or this Shoemaker?
The Origin of Mal moral, is Liberty, the Self determining Power of free Agents endowed with Reason and Conscience, and consequently Accountable for their Conduct. Wadstrom’s dissertation I have never Seen, nor do I desire to See it. I have read the Hypothesis of the Hindoos, of the Disciples of Pythagoras, of Frederick of Prussia of Soams Jennings of Dr Edwards and many others and am no more Satisfied than with Eves Apple. I have no difficulty about it. I am answerable for my own Sins, because I know they were my own Faults; and that is enough for me to know.
“Ruban gris de Lin,” is a linnen Ribband of White and red colours. There was no Connection between the two Franklins but in name. Our Franklin ought not to be charged with Stealing the Fable. It was inserted in his Works without his consent or Knowledge in his Absence, by Benjamin Vaughan. Franklin never pretended it was his. I never heard of D’Ancillons History of The French Revolution. The best history of it, I have ever Seen is in two Volumes; an Alphabetical Dictionary of the Names and Characters of all the Persons guillotined in the course of it. The only Copy of it that ever appeared in America was brought by Mr Gerry. Congress ought to purchase it, of his Widow, and print an Edition of it, at the Expence of the State. Mrs A. I believe has Sent you The little Poems.
I rejoice that you are in Correspondence with the Dutch Ambassador. His Lady and Daughters did not honor Mrs Adams with a Visit, with himself and his Secretary, who I believe did not find me Sufficiently impressed with Admiration or Esteem for the English Nation. That your and my dear Nation Holland will revive I heartily wish, devoutly pray, and fully believe, but it will ever be a Frog between the Legs of his fighting Bulls, unless the Scheldt Antwerp, Ostend Newport &c are emancipated. And in that case what will become of Amsterdam and London?
There has been rarely on this globe Such an Union as Neckar and his Wife. Madam de Stael is the fruit of that connection. If the Chronicle of Scandal is true, that She resembles Lady Mary in Some respects, She infinitely Surpasses her in Letters. I pitty Such litterary Ladies, because they never can get husbands equal to them. Gentlemen truely their Superiours if any Such there are, never will marry them. I could write you Sheets about this Lady and her husband the Baron de Stael Holstein, with whom I had a personal and agreable Acquaintance. But I am 80 Years old and have many Irons in the fire.
I enjoy your Fete de Madame votre Epoux. In your daughter and Miss Mappa were acquainted with my Susan. Vivamus, Scribamus, bibamus, atque Amemus.
The cabbage Seeds I have not recd. I raised in my Garden last Year “Cossack Cabbages,” incomparably the finest I have ever Seen. Mr Pomroy Sent me the Seed but I have none for the Spring of 1815.
I am, my dear Sir, as always
John Adams